Per Curiam :
If Pardon Wright, whose death gave rise to the present controversy, was a man of known intemperate habits, and the defendant below, with others, furnished him liquor while intoxicated, and with knowledge of his habits, I do not see why they are not all responsible for the accident which resulted therefrom. In such case, it would be impossible for the jury to say which particular glass of liquor was the proximate cause of his death. Each glass did its share of the work. We do not see, therefore, any error in the answer of the court to the defendant’s third point. As was well said by the learned judge: “ To affirm it just as it stands would be, as we understand it, in effect to make the whole legislation upon this question *622nugatory and of no account whatever, because we cannot shut our eyes to the fact that in nine cases out of ten of this character the person who purchases the liquor, purchases it in more than one place.” Nor do we think it was error in the court below to repeat to the'jury the language of Justice W oodward in Fink v. Garman, 40 Pa. 95. It was good law as well as good morals, and its application to this case could have done the defendant no legal injury. The last assignment is without merit.
Judgment affirmed.